261 F.2d 596
OLIVER MACHINERY COMPANY, Appellant,v.Wadsworth BISSELL, Receiver of Valley City Furniture Co., Appellee.
No. 13622.
United States Court of Appeals Sixth Circuit.
Dec. 19, 1958.

Oscar E. Waer, Harrington, Waer, Cary & Martin, Grand Rapids, Mich., for appellant.
Stephen W. Karr, Luyendyk, Hainer, Hillman, Karr & Dutcher, Grand Rapids, Mich., for appellee.
Before ALLEN, Chief Judge, MILLER, Circuit Judge, and FREEMAN, district judge.
PER CURIAM.


1
The sole issue on this appeal is whether appellant's chattel mortgage, filed four days after it was executed, and which is admittedly void as to an actual interim creditor, is also void in its entirety as to the receiver and all other creditors of the debtor in an arrangement under Chapter XI of the Bankruptcy Act, 11 U.S.C.A. 701 et seq.  The decision of this issue involves the construction of a Michigan statute, Sec. 556.140, C.L.Mich.1948, as amended, pertaining to the filing of chattel mortgages, and also section 70, sub. e(1) of the Bankruptcy Act, 11 U.S.C.A. 110, sub. e(1).


2
Chief District Judge Starr, in a well reasoned opinion, 161 F. Supp. 39, held the chattel mortgage null and void as against the receiver and all other creditors of the debtor company, and, for the reasons stated in his opinion and also on the controlling authority of Moore v. Bay, 284 U.S. 4, 52 S. Ct. 3, 76 L. Ed. 133, the judgment is affirmed.